Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 1 of 41




                          EXHIBIT B
            Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 2 of 41




         US8089980                                               BankUnited (“Accused Party”)
1. A method for protection On information and belief, the accused party utilizes a system that practices a method for protection
switching of geographically switching of geographically separate switching systems (e.g., distributed or remote racks for
separate switching systems Datanodes) arranged in pairs (e.g., racks are arranged in pairs).
arranged in pairs, comprising:
                               On information and belief, the accused party utilizes Hadoop HDFS.
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 3 of 41




               https://www.simplyhired.com/search?q=etl+hadoop+kafka+streams&job=RA8140K_zqhR2X0PB
               BTZYKCDQ4mFXpUaiqUhToxB7zMnkLhJqf8iew
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 4 of 41




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 5 of 41




               https://www.nextplatform.com/2015/06/09/synchronizing-data-in-hadoop-lakes/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 6 of 41




               https://its.northeastern.edu/researchcomputing/wp-
               content/uploads/2018/07/HDFS_Discovery_Cluster_Nilay_Roy.pdf
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 7 of 41




               https://slideplayer.com/slide/4336686/




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 8 of 41




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 9 of 41




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
            Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 10 of 41




                                   https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/

providing a pair of switching      The system, at least in internal testing and usage, utilized by the accused product practices providing
systems        which        are    a pair of switching systems (e.g., racks for Datanodes are arranged in pair) which are geographically
geographically separate and        separate (e.g., distributed or remote racks for Datanodes) and which supply a dedicated redundancy
which supply a dedicated           to each other, one of the pair of switching systems is in an active operating state (e.g., a local rack
redundancy to each other, one      for data node) and the other is in a hot-standby operating state (e.g., a remote rack for data node).
of the pair of switching
systems is in an active            As shown below, Hadoop distributed file system (HDFS) architecture provides data replication at
operating state and the other is   Data nodes for failure protection. A replication factor represents number of replicas of a file at
                                   different Data nodes. The replication factor is 3 for a file by default. A first replica is stored at a Data
           Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 11 of 41



in a hot-standby operating node in a local rack (e.g., active operating state) and two replicas at two different Data nodes in a
state;                     remote rack (e.g., hot-standby state). The two racks for data nodes are distributed or remote to each
                           other. The data nodes in remote rack keep their state synchronized with the data node in local rack
                           to perform fast failover.




                               https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 12 of 41




                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 13 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
                Re-Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 14 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




                https://www.hadoopinrealworld.com/how-to-change-default-replication-factor/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 15 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 16 of 41




                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 17 of 41




                https://www.techopedia.com/definition/1024/hot-standby
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 18 of 41




                http://www.informit.com/articles/article.aspx?p=2460260&seqNum=2
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 19 of 41




                http://www.informit.com/articles/article.aspx?p=2460260&seqNum=2
           Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 20 of 41




                                 http://www.informit.com/articles/article.aspx?p=2460260&seqNum=2

controlling                the   The system, at least in internal testing and usage, utilized by the accused product practices controlling
communication between the        the communication between the each of the pair switching system (e.g., distributed or remote racks
each of the pair switching       for Datanodes) and a monitoring unit (e.g., Namenode) in accordance with the operating state (e.g.,
system and a monitoring unit     active or hot-standby) of the respective switching system.
in accordance with the an
operating state of the           The monitoring unit (i.e., Namenode) monitors status and health of the data nodes in different racks.
respective switching system;     Upon information and belief, the system comprises a controlling unit or administrative unit which
                                 configures and manage Namenode services and control communication between the Namenode and
                                 the Data nodes.
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 21 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 22 of 41




                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 23 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
                Re-Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 24 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 25 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
           Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 26 of 41




                                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/

when a loss of the The system, at least in internal testing and usage, utilized by the accused product practices
communication        to    the determining a loss of the communication to the switching system in the active operating state (e.g.,
switching system in the active a data node failure in a rack).
operating state occurs:
                               The monitoring unit (i.e., Namenode) monitors status and health of the data nodes in different racks.
                               Each data node sends a periodic heartbeat message to the Namenode. The Namenode marks a data
                               node as dead or lost when doesn’t receive a heartbeat message from the node.
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 27 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 28 of 41




                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 29 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
                Re-Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 30 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 31 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
           Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 32 of 41




                                  https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/

activating, by the monitoring     The system, at least in internal testing and usage, utilized by the accused product practices activating,
unit, the switching system in     by the monitoring unit (e.g., Namenode server), the switching system (e.g., data nodes in different
the hot-standby operating state   racks) in the hot-standby operating state to be in the active operating state, and deactivating, by the
to be in the active operating     monitoring unit, the switching system with the communication loss to be in the hot-standby operating
state, and deactivating, by the   state, wherein when in the hot-standby operating state, the respective switching system is not active
monitoring unit, the switching    in terms of switching functions; and further features: periodically sending an IP lease request to the
system         with         the   monitoring unit by a packet-based interface of the switching system in the hot-standby operating
communication loss to be in       state, the packet-based interface is in an inactive state.
the hot-standby operating
           Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 33 of 41



state, wherein when in the hot-   As shown below, the system utilized by the accused product comprises a Namenode server which
standby operating state, the      monitors status and health of data nodes at different racks. Each data node sends periodic heartbeat
respective switching system is    message and block report to the Namenode server. When the Namenode server doesn’t receive
not active in terms of            heartbeat message from the data node at a local rack, it determines that the data node in the rack is
switching functions; and          lost or not available and changes the status of the data node. The Namenode manages communication
further features: periodically    traffic and disk usages with the data nodes at remote rack.
sending an IP lease request to
the monitoring unit by a          Upon information and belief, The Namenode (i.e., monitoring unit) switches states of rack pair, the
packet-based interface of the     data node pair at local rack is considered as lost or dead and the data nodes at remote rack are used
switching system in the hot-      primarily to manage traffic. The data node at the remote rack periodically pings the Namenode for
standby operating state, the      network resources to communicate with a client device. The data node sends an IP lease request to
packet-based interface is in an   the monitoring unit (e.g., Namenode).
inactive state.
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 34 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 35 of 41




                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 36 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Disk+Failure%2C+Heartbeats+and+
                Re-Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 37 of 41




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 38 of 41



                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Data+Replication




                https://hadoop.apache.org/docs/r1.2.1/hdfs_design.html#Safemode
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 39 of 41




                https://www.edureka.co/blog/apache-hadoop-hdfs-architecture/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 40 of 41




                https://pier0w.wordpress.com/2012/02/23/hadoop-hdfs/
Case 1:20-cv-20403-MGC Document 12-2 Entered on FLSD Docket 03/18/2020 Page 41 of 41



                https://pier0w.wordpress.com/2012/02/23/hadoop-hdfs/




                https://www.ietf.org/rfc/rfc2131.txt
